Exhibit 4.20 FINAL FORM REGISTRATION RIGHTS AGREEMENT This REGISTRATION RIGHTS AGREEMENT, dated as ofNovember 9, 2015, is entered into by and among Affinion Group Holdings, Inc., a Delaware corporation (the “Company”) and the holders listed on Schedule I hereto (each a “Holder” and, collectively, the “Holders”). RECITALS WHEREAS, this Agreement is being entered into in connection with the issuance of shares of Common Stock, par value $0.01 per share, of the Company (“Common Stock”) in the Exchange Offers and Rights Offering upon the terms and conditions set forth in the Offering Memorandum and Consent Solicitation Statement dated as of September 29, 2015, as amended or supplemented on the date hereof (the “Offering Memorandum”). WHEREAS, as a condition to subscribing the shares of Common Stock by the Holders, the Company has agreed to grant to the Holders and their respective permitted assignees and transferees the registration rights set forth in Article II hereof. NOW, THEREFORE, in consideration of the premises and the mutual agreements herein contained, and for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I
